IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: M.J.G., JR., A     : No. 285 EAL 2015
MINOR                                  :
                                       :
                                       : Petition for Allowance of Appeal from the
PETITION OF: A.T., MOTHER              : Order of the Superior Court


                                     ORDER


PER CURIAM

     AND NOW, this 15th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.